Citation Nr: 1415636	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-06 00	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 11, 2008
Board of Veterans' Appeals decision that denied a claim to reopen service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty in the Philippine Commonwealth Army, USAFFE (United States Armed Forces, Far East) during World War II from December 1941 to January 1943 and from August 1945 to May 1946.  He died in January 1985.  The Appellant is the moving party in the appeal and the Veteran's surviving spouse. 

This matter is currently before the Board on the moving party's February 2012 motion for revision or reversal on the grounds of CUE in the August 11, 2008 Board decision which denied the claim to reopen service connection for the Veteran's cause of death.

The Board notes that the Appellant submitted a notice of disagreement to a July 2010 rating decision which denied service connection for the cause of the Veteran's death because evidence received was not new and material.  The Appellant, however, did not perfect a timely appeal, nor has the appeal been otherwise certified to the Board.  Therefore the issue of whether new and material evidence has been submitted to reopen service connection for the cause of the Veteran's death is not before the Board.  


FINDINGS OF FACT

1.  On August 11, 2008, the Board denied the claim to reopen service connection for the Veteran's cause of death.  The moving party was provided with a copy of the decision.  She did not appeal the adverse decision to the United States Court of Appeals for Veterans Claims (Court) and it is therefore final.

2.  The final August 11, 2008 Board decision which denied the claim to reopen service connection for the Veteran's cause of death did not contain undebatable error of law or fact that would have manifestly changed the outcome of the decision.






CONCLUSION OF LAW

The criteria for establishing CUE in the August 11, 2008 Board decision which denied the claim to reopen service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-141 1 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist do not apply to a claim for CUE in a previous decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).   The United States. Court of Appeals for Veterans Claims (Court) has held that allegations of clear and unmistakable error are not conventional appeals and are fundamentally different from other kinds of actions in the VA adjudicative process.  Because the moving party is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable when adjudicating a clear and unmistakable error claim.  Livesay, 15 Vet. App. at 178-79.

The moving party alleges clear and unmistakable error (CUE) in August 11, 2008 Board decision which denied reopening service connection for the cause of the Veteran's death.  

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A , 7111; 38 C.F.R. §§ 20.1400-20 .1411.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court. 38 C.F.R. § 20.1400 . 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2013).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C.A. § 7111 ; 38 C.F.R. §§ 20.1403, 20.1404.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time of the decision, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  CUE is a very specific and rare kind of error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

An allegation of CUE is a collateral attack on an otherwise final decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In a January 2012 statement, the moving party contends that the Board's finding on page 3 of the August 2008 decision, that "all relevant facts have been properly developed and all evidence necessary for equitable resolution of the issue has been obtained," and "the succeeding paragraphs and allegations and statements from page 3 to page 9" are inconsistent, misleading, and constitute CUE.  In the January 2012 statement, the moving party also appears to allege the applicability of 38 C.F.R. §§  3.307 and 3.309(c) in this case as the Veteran was a former prisoner of war.

As an initial matter, the Board finds the allegations of CUE made by the moving party, insomuch as she contends that VA failed to properly develop or obtain evidence in support of the claim, and insomuch as she contends that VA failed to apply the provisions of 38 C.F.R. §§  3.307 and 3.309(c) as it pertains to diseases specific to a former prisoner of war, are adequate to meet the threshold pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  

The moving party also contends that the "allegations and statements from page 3 to page 9, are inconsistently [sic] and misleading to the incorrectedness [sic] of the issue, constituting [sic] with an obvious error of fact."  Because the referenced pages 3 to 9 comprise almost the entire body of the August 2008 Board decision and because no specific errors of fact were identified, the Board finds the moving party has not advanced arguments alleging CUE with the requisite specificity in this statement.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Instead, it appears that the moving party has taken issue with how the evidence was considered and weighed by the Board in August 2008, which cannot serve as the basis of a valid CUE claim.  Mere disagreement with how the evidence was weighed or evaluated does not constitute a valid CUE claim.  The Board will, accordingly, address the moving party's remaining contentions with respect to VA's alleged failure to fulfill its duty to assist, and its alleged failure to apply the provisions of 38 C.F.R. §§  3.307 and 3.309 in the August 2008 decision.

The moving party contends, first, that the Board committed CUE in the August 2008 decision when it found that all relevant facts had been developed and all evidence necessary for equitable resolution of the issue had been obtained.  In support of this finding, the Board reasoned in the August 2008 decision that the moving party had declined a hearing and had not identified any additional relevant evidence which was available but had not yet been obtained.  The Board finds that the moving party's contention, with respect to VA's alleged failure to fulfill the duty to assist, does not constitute a valid CUE claim.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003) (holding that a breach of a duty to assist cannot constitute CUE and that even a "grave procedural error" does not render a decision of VA non-final.).  Thus, even assuming that the Board erred by not ordering additional development or obtaining additional evidence necessary for equitable resolution of the claim, such an alleged failure does not constitute CUE.  Accordingly, the Board finds that VA's alleged failure to fulfill the duty to assist does not constitute CUE.  

The Board will next address the moving party's allegations as to the Board's failure to apply 38 C.F.R. §§ 3.307 and 3.309(c) as it pertains to diseases specific to a former prisoner of war.  The Board denied reopening the moving party's application for service connection for the cause of the Veteran's death in the August 2008 decision because it found that "[t]he evidence received since the December 2003 rating decision is cumulative and redundant of the evidence or record at the last prior final denial of the claim for service connection for the cause of the veteran's death, and does not raise a reasonable possibility of substantiating the claim."  

At the time of the August 2008 Board decision, the evidence of record received since the last final denial in December 2003 consisted of duplicate copies of a December 1941 processing affidavit, confirming the Veteran's POW status; the Veteran's certificate of death, showing that he died of pulmonary tuberculosis; and a duplicate copy of a 1976 hospital discharge summary showing treatment for pulmonary tuberculosis and a 30 year history of productive cough.  The Board finds that at the time of the August 2008 decision, this evidence was not new as these documents were previously of record and had been considered in prior rating decisions.  The moving party also submitted a "Certification" from Dr. L.R.C. confirming hospital treatment for pulmonary tuberculosis in the early 1980s, decades after the Veteran's separation from service.  This evidence was also found to be duplicative or redundant of evidence of record, as an earlier Certification from Dr. L.R.C. already established that the Veteran was treated for pulmonary tuberculosis in 1981.  The Board finds that there was no error in the Board's August 2008 finding, that this evidence was cumulative and redundant of the evidence of record at the last prior final denial of the claim, and that did not raise a reasonable possibility of substantiating the claim.  

The Board finds that there was no CUE in the Board's failure to discuss the provisions to 38 C.F.R. §§ 3.307 and 3.309(c) as it pertains to diseases specific to a former prisoner of war in the August 2008 Board denial.  In that regard, at the time of the August 2008 Board decision, the moving party had not submitted evidence showing that active tuberculosis, a chronic disease under 38 U.S.C.A. § 3.309(a), had manifested within one year of service separation in 1946, and she did not submit evidence showing that the Veteran had any chronic disease listed under the 38 C.F.R. § 3.309(c), diseases specific to a former prisoner of war, to warrant consideration of 38 C.F.R. §§ 3.307 and 3.309 in the August 2008 Board decision with regard to whether new and material evidence had been submitted to reopen the previously denied claim.  While the August 2008 Board decision did not clearly address the moving party's lay statements submitted in April 2006, July 2006, October 2006, and May 2007, in which she asserted that the Veteran had contracted malaria in service, that this resulted in anemia, and that it eventually developed into pulmonary tuberculosis, neither malaria or anemia are listed under 38 C.F.R. § 3.309(c) as a disease specific as to a former prisoner of war.  Further, the moving party had not submitted evidence showing that anemia, a chronic disease under 38 C.F.R. § 3.309(a), manifested to a compensable degree within one year of service separation.  Therefore, the Board finds that consideration of the moving party's statements in light of the provisions of 38 C.F.R. §§ 3.307 and 3.309 would not have resulted in the revision of the Board's August 2008 decision.  As the moving party was not shown to be competent to provide a medical opinion relating alleged malaria in service to the eventual development of pulmonary tuberculosis, her lay assertions did not constitute new and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death.  Accordingly, the Board finds that the failure to adequately discuss lay evidence submitted by the moving party at the time of the August 2008 Board decision would not have manifestly changed the outcome of the decision at the time it was made.  For these reasons, the Board finds that the August 2008 Board decision did not contain undebatable error of law or fact that would have manifestly changed the outcome of the decision.

For the reasons and bases expressed above, the Board finds that the August 11, 2008 Board decision, which denied the claim to reopen service connection for the Veteran's cause of death did not contain CUE and the appeal is denied.  



ORDER

The appeal alleging clear and unmistakable error in August 11, 2008 Board decision which denied the claim to reopen service connection for the Veteran's cause of death is denied.



                       ____________________________________________
	K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



